Exhibit 10.1
 

 


RETENTION AGREEMENT


This Retention Agreement (the “Agreement”) is entered into as of April 29, 2014
(the “Effective Date”) by and between Spectrum Brands, Inc., a Delaware
corporation, (the “Company”) and Anthony L. Genito (“Executive”). 
 
1.            Background.  Executive and the Company are parties to an
Employment Agreement dated June 9, 2008, as amended by the Amendment to the
Employment Agreement dated as of February 24, 2009, the description of the
Second Amendment to the Employment Agreement dated as of August 28, 2009 and the
Third Amendment to the Employment Agreement dated November 16, 2010
(collectively, the “Employment Agreement”).  Executive and the Company (the
“Parties”) have agreed that Executive will agree to remain as an employee with
the Company through December 31, 2014 and that his employment with the Company
shall terminate effective as of December 31, 2014, (i) unless terminated earlier
pursuant to Section 2 below or  (ii) unless otherwise mutually agreed in writing
by the Parties (such date, the “Termination Date”).  As the Company desires to
provide Executive with certain benefits in connection with Executive’s
termination of employment with the Company, in exchange for Executive’s
agreement to remain with the Company as an employee through the Termination
Date, to comply with certain restrictive covenants and to execute a release of
claims in favor of the Company, on the terms and subject to the conditions more
fully set forth in this Agreement, and in consideration of the promises, mutual
covenants and other good and valuable consideration set forth in this Agreement,
the receipt and sufficiency of which is hereby acknowledged, the Parties agree
as follows:
 
2.           Retention and Termination.
 
A.         The Parties agree that Executive’s employment and any and all titles,
positions and appointments Executive holds with the Company and its parent,
subsidiaries and affiliates (the “Company Group”), whether as an officer,
director, employee, consultant, trustee, committee member, agent or otherwise,
are terminated as of the Termination Date and (i) Executive shall be deemed to
have resigned from all such titles, positions and appointments as of the
Termination Date, unless otherwise requested by the Company in writing and (ii)
Executive agrees promptly to execute any documents reasonably required to
effectuate the foregoing.  As of the Termination Date, Executive shall not
report to the offices, or attend any premises, of the Company or any member of
the Company Group.  Effective as of the Termination Date, Executive shall have
no authority to act on behalf of any member of the Company Group (and shall not
hold himself out as having such authority), enter into any agreement or incur
any obligations on behalf of any member of the Company Group, commit any member
of the Company Group in any manner or otherwise act in an executive or other
decision-making capacity with respect to any member of the Company Group.
 


 
 

--------------------------------------------------------------------------------

 
 
B.         For the avoidance of doubt, while employed by the Company through the
Termination Date (except as set forth in the last sentence of this Section
2.B.), Executive shall be compensated at the salary rate in effect on the
Effective Date and continue to be eligible to participate in the Company’s
employee benefit plans and arrangements, including driving the Company vehicle,
as paid by the Company on the Effective Date, in accordance with their terms as
in effect from time to time.  Notwithstanding the foregoing, the Company, in its
sole discretion, may inform Executive that Executive’s services are no longer
required prior to the Termination Date and place Executive on “garden leave” for
the remainder of the period prior to the Termination Date during which Executive
shall be deemed to have resigned from all titles and appointments Executive
holds with any member of the Company Group, unless otherwise requested by the
Company in writing, but will continue to receive compensation and benefits as
provided in the preceding sentence. For the avoidance of doubt, in the event
that Executive is terminated by the Company for “Cause,” or resigns from his
employment without “Good Reason” (each as defined in Section 4 of the Employment
Agreement) prior to December 31, 2014, this Agreement shall be considered null
and void and of no effect, and Executive shall not be eligible to receive any of
the payments or benefits set forth in Sections 3a, 3b, 3c, 3d, 3e, 3f, and 3g
below.  For the avoidance of doubt, Executive shall not be entitled to
participate in the Company equity bonus plan for Fiscal 2015 and the Executive
shall not be granted any equity or equity based awards for Fiscal 2015 or
thereafter. For the avoidance of doubt, the Executive acknowledges and agrees
that (i) the hiring of another individual as the Chief Financial Officer (“CFO”)
of the Company shall not constitute Good Reason (as defined below), (ii) if
requested, the Executive shall assist with the smooth transition to the new CFO
and (iii) the Executive shall prepare and certify the financial statements
(including Form 10-K’s) for the period through the Termination Date (including
Fiscal 2014) and applicable documents for the Company, the Parent (as defined
below)  and SB/RH, Holdings LLC Annual Report (collectively, the
“Certifications”), unless otherwise requested by the Company in writing).
 
3.           Severance Pay and Benefits.  In consideration for Executive’s
entering into this Agreement, including without limitation, the covenants
contained in Sections 6, 7 and 8 of this Agreement, Executive shall be entitled
to the payments and benefits set forth in Sections 3a, 3b, 3c, 3d, 3e, 3f, and
3g. Notwithstanding the foregoing or anything to the contrary in this Agreement,
the payments and benefits described in Sections 3a, 3b, 3c, 3d, 3e, 3f, 3g and
3h below are subject to (i) Executive’s execution of a release of claims
substantially in the form attached to this Agreement as Exhibit A (the
“Release”) within twenty-one (21) days following the Termination Date and not
revoking the Release before expiration of the seven-day revocation period
described therein, and (ii) Executive’s continued compliance with the covenants
as set forth in Sections 6, 7 and 8 of this Agreement.  For the avoidance of
doubt, payments (and the granting of shares of the Company’s stock) pursuant to
this Section 3 shall cease immediately upon the discovery by the Company of the
Executive’s breach of the covenants contained in Sections 6, 7 and 8 hereof.
 


 
2

--------------------------------------------------------------------------------

 
 
In accordance with the above, the Company will provide Executive with the
following pay, equity awards and benefits (collectively, the “Severance
Benefits”):
 
a.           Severance.  The Company shall make or cause to be made monthly
stock grants for a period of twenty-four (24) months following the Termination
Date in lieu of and in full satisfaction of severance pay which the Executive
would otherwise have received.  The Executive agrees to provide consulting
services to the Company (which are not expected to exceed 10 hours per month
during such 24 month period).  Subject to Executive’s performance of such
services and applicable requirements under Section 409A of the Internal Revenue
Code of 1986, Executive shall receive grants on the first New York Stock
Exchange trading day of each month having a value (based on the prior trading
day’s closing price for the Spectrum Brands Holdings, Inc.’s (the “Parent”)
common stock equal to eighty-thousand dollars ($80,000), this being calculated
as being one-twenty-fourth (1/24) of $1,920,000 which is the sum of two times
Executive’s annual base salary and two times Executives annual bonus at
target.  Notwithstanding anything in this section to the contrary, if the
Company is unable to provide the monthly stock grant on such date due to
applicable securities laws or stock exchange laws, then the Company in its sole
election may either pay cash in lieu of the stock grant or may provide the stock
grant on the first day it is no longer prohibited from making such stock grant.


b.            2014 MIP Bonus.  Additional severance equal to the annual bonus
earned, if any, by Executive pursuant to the Company’s 2014 MIP  based on actual
performance results, payable in a lump sum at substantially the same time as
Fiscal 2014 MIP bonuses are paid to other executives of the Company, but not
later than December 13, 2014.


c.           Spectrum 750 Plan.  Provided Executive’s employment does not
terminate for Cause or without Good Reason, prior to June 1, 2014, Executive
shall remain eligible to receive Executive’s earned equity awards (restricted
stock units or restricted stock) under the Spectrum 750 Plan (the “Spectrum 750
Plan”) based on actual performance results and pro-rated based on the number of
days Executive is employed over the two year performance period. If Executive
remains employed through September 30, 2014, then Executive shall be eligible to
receive Executive’s earned equity awards under the Spectrum 750 Plan, based on
actual performance results.  The initial fifty percent (50%) of the earned award
will vest within 74 days following the end of fiscal 2014 (the “Spectrum 750
Initial Vesting Date”) and the remaining fifty percent (50%) shall be
accelerated and shall vest on the later of the Spectrum 750 Initial Vesting Date
or 30 days following the Termination Date.


d.           2014 EIP.  Executive shall remain eligible to receive Executive’s
earned equity awards (restricted stock units) under the 2014 EIP (the “2014
EIP”) based on actual performance results. The initial fifty percent (50%) of
the earned award will vest within 74 days following the end of fiscal 2014 (the
“EIP Initial Vesting Date”) and the remaining fifty percent (50%) shall be
accelerated and shall


 
3

--------------------------------------------------------------------------------

 
 
vest on the later of the EIP Initial Vesting Date or 30 days following the
Termination Date.


e.           Company Car.  Executive shall be permitted to continue to drive and
use the Company vehicle for which the Company shall make monthly lease payments
for a period of twenty-four (24) months from the Termination Date.  Upon
conclusion of the twenty-four (24) month period, Executive may purchase the
Company vehicle at the formula pursuant to the terms of the lease agreement or
Company policy.


f.           Accrued Paid Time Off. Payment for accrued but unused paid time off
as of the Termination Date, with such payment being made on the first regularly
scheduled payroll date occurring on or following the Termination Date.


 
g.
Continuation of Benefits.



(i)           A monthly amount equal to the monthly COBRA cost as of the date of
Executive’s termination of the medical, dental, vision and prescription drug
benefits (“Healthcare Benefits”) for Executive and Executive’s eligible
dependents for twenty-four (24) months following the Termination Date (the
“Healthcare Benefit Payment”) at the level and of the type provided to active
employees of the Company from time to time, provided, however, that such
continuation coverage shall end earlier upon Executive’s becoming eligible for
comparable coverage under another employer’s benefit plans;
 
The Company shall continue to pay contributions to Executive’s Executive Life
Insurance benefit, at the same level as has been paid prior to the notice of
termination, for 24 months following the Termination Date; and at the end of
such period, Executive shall be entitled, at his election, to receive the cash
value of such Executive Life Insurance benefit or continue the policy at
Executive’s own expense.
 
(ii)           In addition, the Company shall pay to Executive, between January
1 and March 31 of the year following the year in which the Healthcare Benefit
Payment is includible in Executive’s income for tax purposes, an additional
amount to make Executive whole for the amount of such tax liability and the
additional amount (the “Additional Payment”).  The Company is not liable for any
excise, penalty or other like taxes or any interest with respect to the payment
of taxes.  The amount of the Additional Payment will be determined by an
accounting firm chosen by the Company using any financial information reasonably
requested of Executive to calculate the amount of the Additional Payment.
 
h.           Accrued Salary and Un-Reimbursed Business Expenses.  As soon as
reasonably practicable following the Termination Date or such earlier date as
may be
 
 



 
4

--------------------------------------------------------------------------------

 
 
required by applicable state statute or regulation, the Company shall pay
Executive (i) any annual base salary earned but unpaid through the Termination
Date and (ii) reimbursement for all un-reimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the Termination
Date and not yet reimbursed by the Company; provided, that Executive must submit
to the Company, within 30 days after the Termination Date, any outstanding
expense reports within his possession, and Executive shall not receive
reimbursement in respect of any expense reports submitted after such date.
 
i.           Accrued Benefits under Plans.  Executive shall be entitled to all
benefits accrued up to the Termination Date, to the extent vested, under all
employee benefit plans of the Company Group in which Executive participates
(except for any plan that provides for bonus, severance, separation pay or
termination benefits) in accordance with the terms of such plans and any amounts
required to be paid pursuant to applicable law
 
j.           Additional Severance for Transition. If the Executive performs his
duties and responsibilities in a satisfactory manner (including the smooth
transition of his duties to the new CFO and, if requested by the Company, the
Certifications) through the period up to the Termination Date, as determined by
the Chairman of the Board, or the Compensation Committee in their sole
discretion, then the Company may pay or provide the Executive additional
severance within thirty days after the Termination Date in the form of a stock
grant having a value of Five Hundred Thousand Dollars ($500,000), based on the
closing price of the Parent’s common stock on the New York Stock Exchange on the
trading day immediately prior to the date of grant.  It is understood and agreed
that Executive is waiving and releasing any right to receive a pro-rata 2015 MIP
award for the period from October 1, 2014 through December 31, 2014.
 
For the avoidance of doubt, the Severance Benefits described in this Section 3
are not intended to result in any duplication of any payments or benefits
described in this Agreement or any compensation or benefits plans, policies,
programs, agreements or arrangements of the Company.  Subject to Executive’s
compliance with Sections 6, 7 and 8 of this Agreement, the obligations of the
Company under this Agreement shall not be affected by Executive’s receipt of
compensation and benefits from another employer in the event that the Executive
accepts new employment following the Termination Date, and Executive shall not
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Executive under any of the provisions of
this Agreement.  Except as otherwise explicitly set forth in Section 3(c) above,
for the avoidance of doubt, in the event that Executive is terminated by the
Company for Cause or resigns from his employment without Good Reason prior to
December 31, 2014, Executive shall not be eligible to receive any of the
payments or benefits set forth in Sections 3a, 3b, 3c, 3d, 3e, 3f, 3g 3j and 3i
(if applicable).  The obligations of the Company are not affected by Executive’s
death or disability.


The Parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code
 



 
5

--------------------------------------------------------------------------------

 
 
of 1986, as amended (“Section 409A”) will be compliant with or exempt from
Section 409A.  Notwithstanding the foregoing, Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of Executive in connection with this Agreement
(including any taxes and penalties under Section 409A), and the Company shall
have no obligation to indemnify or otherwise hold Executive (or any beneficiary)
harmless from any or all of such taxes or penalties.  For purposes of Section
409A, each of the payments that may be made under this Agreement is designated
as separate payments.  Executive acknowledges that since Executive is a
“specified employee” (within the meaning of Code section 409A) at the time of
the Executive’s separation from service, the payment of any amount under this
Agreement that is considered deferred compensation subject to 409A and is to be
paid on account of Executive’s separation from service shall be deferred, as
required by Code section 409A(a)(2)(B)(i), for six (6) months after Executive’s
separation from service or, if earlier, Executive’s death (the “409A Deferral
Period”).  Any payments that otherwise would have been made during the 409A
Deferral Period shall be paid in a lump sum on the date after the 409A Deferral
Period expires, and the balance of any payments shall be made as scheduled.


Notwithstanding anything herein to the contrary, any payment or benefit under
this Agreement or otherwise that is exempt from Section 409A pursuant to
Treasury Regulation § 1.409A-1(b)(9)(v)(A) or (C) (relating to certain
reimbursements and in-kind benefits) shall be paid or provided to Executive only
to the extent that the expenses are not incurred, or the benefits are not
provided, beyond the last day of the second calendar year following  the
calendar year in which Executive’s “separation from service” occurs; and
provided further that such expenses are reimbursed no later than the last day of
the third calendar year following the calendar year in which Executive’s
“separation from service” occurs.  To the extent any indemnification payment,
expense reimbursement, or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Executive
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.


4.           Full Satisfaction. Executive acknowledges and agrees that, except
as expressly provided in this Agreement, (i) Executive is not entitled to any
other compensation or benefits from the Company or any member of the Company
Group (including without limitation any severance or termination compensation or
benefits as described in the Employment Agreement or otherwise) and (ii) as of
and after the Termination Date, Executive shall no longer participate in, accrue
service credit or have contributions made on his behalf under any employee
benefit plan sponsored by any member of the Company Group in respect of periods
commencing on and following the Termination Date, including without limitation,
any plan which is intended to qualify under
 

 
 
6

--------------------------------------------------------------------------------

 
 
Section 401(a) of the Internal Revenue Code of 1986, as amended (a “Qualified
Plan”); provided, that nothing in this Agreement shall constitute a waiver by
Executive of his rights to vested benefits, if any, under any Qualified Plan or
under any Company Group health plan or to any other benefits to which he may be
entitled under applicable law in respect of his services to any member of the
Company Group prior to the Termination Date.
 
5.           Equity Awards.  With the exception of those Severance Benefits
described in Section 3, Executive acknowledges that he has no entitlements to
any other equity compensation programs and agrees that there are no other equity
awards, other than those specified above, to which Executive is or could be
entitled to receive as of the Termination Date.  Set forth in Exhibit B is a
schedule of the applicable equity awards to which Executive is entitled or where
applicable, may be entitled to receive if and to the extent the related
performance criteria are met.
 
6.           Return of Company Property; Use of Company’s Physical Property.
Upon the Termination Date (or such earlier date requested by the Company in
writing), Executive shall return (and shall not retain) to the Company all
originals and copies of papers, notes and documents (in any medium, including
computer disks), whether property of any member of the Company Group or not,
prepared, received or obtained by Executive during the course of, and in
connection with, his employment with the Company or any member of the Company
Group, and all equipment and property of any member of the Company Group which
may be in Executive’s possession or under his control, whether at the Company’s
offices, Executive’s home or elsewhere, including all such papers, work papers,
notes, documents and equipment in the possession of Executive.  Executive agrees
that he and his family shall not retain copies of any such papers, work papers,
notes and documents.  Notwithstanding the foregoing, (1) Executive may retain
copies of any employment, compensation, benefits or shareholders agreements
between Executive and the Company, this Agreement and any employee benefit plan
materials distributed generally to participants of any such plan by the Company
or any member of the Company Group.
 
7.           Non Disparagement; Cooperation.
 
A.         Nondisparagement.  Executive shall at no time, whether in writing or
orally, malign, denigrate or disparage the Company or any member of the Company
Group, or any of their respective predecessors and successors, or any of the
current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publish (whether in
writing or orally) statements that tend to portray any of the aforementioned
parties in an unfavorable light.  Nothing contained in the preceding sentence
shall (or shall be deemed) to prevent or impair Executive from testifying, to
the extent that Executive reasonably believes such testimony to be true, in any
legal or administrative proceeding if such testimony is compelled or required.
 
B.         Cooperation.  Executive shall continue to make himself available at
reasonable times, so as not to unreasonably interfere with his ongoing business
activities, to the Company Group and to advise the Company Group, at their
request,
 
 



 
7

--------------------------------------------------------------------------------

 
 
about disputes with third parties as to which Executive has knowledge, and
Executive agrees to cooperate fully with the Company Group in connection with
litigation, arbitration and similar proceedings (collectively “Dispute
Proceedings”) and to provide testimony with respect to Executive’s knowledge in
any such Dispute Proceedings involving the Company or any member of the Company
Group, in all cases without additional compensation or consideration from the
Company.
 
8.           Nondisclosure; Non-Compete; Non-Solicitation; Confidentiality
 
A.         Disclosure of this Agreement.   The Parties agree and understand that
this Agreement may be publicly disclosed by the Company as required for
Securities and Exchange Commission or other regulatory disclosure requirements.
 
B.         Competition, Non-Solicitation and Confidentiality.
 
(i)           Notwithstanding anything to the contrary in this Agreement, the
covenants and other provisions set forth in Sections 6 and 7 of the Employment
Agreement that expressly survive termination of Executive’s employment (the
“Post Termination Covenants”) shall survive the Termination Date and be
effective for the periods described therein and are hereby incorporated by
reference into this Agreement.
 
(ii)           Executive understands that the Post Employment Covenants may
limit Executive’s ability to earn a livelihood in a business similar to the
business of the Company, but Executive nevertheless agrees and hereby
acknowledges that (A) such provisions do not impose a greater restraint than is
necessary to protect the goodwill or other business interests of the Company,
(B) such provisions contain reasonable limitations as to time and scope of
activity to be restrained, (C) such provisions are not harmful to the general
public and (D) such provisions are not unduly burdensome to Executive in light
of the substantial payments that Executive will receive.
 
(iii)           It is expressly understood and agreed that, although Executive
and the Company consider Post Employment Covenants to be reasonable, if a
judicial determination is made by a court of competent jurisdiction that the
time or territory or any of the Post Employment Covenants or restriction
contained elsewhere in this Agreement is an unenforceable restriction against
Executive, the provisions of the Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.
 


 
8

--------------------------------------------------------------------------------

 
 
9.           Miscellaneous.



A.         Entire Agreement.  Except as otherwise expressly provided herein,
this Agreement is the entire agreement between the Parties with respect to the
subject matter hereof and contains all agreements, whether written, oral,
express or implied, between the Parties relating thereto and supersedes and
extinguishes all other agreements relating thereto, whether written, oral,
express or implied, between the Parties; provided, however, that no rights or
obligations established under any such superseded agreement and specifically
preserved by this Agreement are extinguished.  Other than this Agreement, and as
otherwise explicitly stated herein, there are no agreements of any nature
whatsoever between Executive and the Company that survive the execution and
delivery of this Agreement by the Parties
 
B.         Non-admission.  Nothing contained in the Agreement shall be deemed or
construed as an admission of wrongdoing or liability on the part of Executive or
on the part of any member of the Company Group.
 
C.         Voluntary Agreement.  Prior to execution of this Agreement, Executive
was advised by the Company of Executive’s right to seek independent advice from
an attorney of Executive’s own selection regarding this Agreement.  Executive
acknowledges that Executive has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel.  Executive
further represents that in entering into this Agreement, Executive is not
relying on any statements or representations made by any of the Company’s
directors, officers, employees or agents which are not expressly set forth
herein, and that Executive is relying only upon Executive’s own judgment and any
advice provided by Executive’s attorney.
 
D.         Successors.  The Agreement shall be binding upon and inure to the
benefit of the Parties, their respective heirs, successors and assigns.
 
E.         Governing Law; Waiver of Right to Jury.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY PERFORMED WITHIN THAT STATE,
WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS OR THE CONFLICT OF LAWS
PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE THE APPLICATION OF ANY
LAW OTHER THAN THAT OF THE STATE OF DELAWARE.  Each party to this Agreement
irrevocably agrees for the exclusive benefit of the other that any and all
suits, actions or proceedings relating to this Agreement (collectively,
“Actions” and, individually, an “Action”) may be maintained in either the courts
of the State of Delaware or the federal District Courts sitting in Wilmington,
Delaware (collectively, the “Chosen Courts”) and that the Chosen Courts shall
have jurisdiction to hear and determine or settle any such Action and that any
such Actions may be brought in the Chosen Courts.  Each party irrevocably waives
any objection that it may have now or hereafter to the laying of the venue of
any Actions in the Chosen Courts and any claim that any Actions have been
brought in an inconvenient forum and further
 


 
9

--------------------------------------------------------------------------------

 
 
irrevocably agrees that a judgment in any Action brought in the Chosen Courts
shall be conclusive and binding upon it and may be enforced in the courts of any
other jurisdiction. Each of the Parties hereto agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance on Section 2708 of Title 6 of the Delaware Code. THE PARTIES
EXPRESSLY WAIVE ANY RIGHT TO A JURY TRIAL.
 
F.         No Construction Against Drafter. The Parties acknowledge and agree
that each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision.
Accordingly, the rule of construction that ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement.
Rather, the terms of this Agreement shall be construed fairly as to both Parties
and not in favor or against either party.
 
G.         Severability.  In the event that any provision of this Agreement is
determined to be invalid or unenforceable, the remaining terms and conditions of
this Agreement shall be unaffected and shall remain in full force and
effect.  In addition, if any provision is determined to be invalid or
unenforceable due to its duration and/or scope, the duration and/or scope of
such provision, as the case may be, shall be reduced, such reduction shall be to
the smallest extent necessary to comply with applicable law, and such provision
shall be enforceable, in its reduced form, to the fullest extent permitted by
applicable law.
 
H.         Taxes.   Executive shall be responsible for the payment of any and
all required federal, state, local and foreign taxes incurred, or to be
incurred, in connection with any amounts payable to Executive under this
Agreement.  Notwithstanding any other provision of this Agreement to the
contrary, the Company or any member of the Company Group, as applicable, may
withhold from all amounts payable under this Agreement all federal, state, local
and foreign taxes that are required to be withheld pursuant to any applicable
laws and regulations.
 
I.         Counterparts.  The Agreement may be executed by one or more of the
Parties hereto on any number of separate counterparts and all such counterparts
shall be deemed to be one and the same instrument.  Each party hereto confirms
that any facsimile copy of such party’s executed counterpart of the Agreement
(or its signature page thereof) shall be deemed to be an executed original
thereof.


Presented By:
 
Executive:
 
Signature:
 
Printed Name:
 
/s/ Anthony L. Genito
 
Anthony L. Genito
Date Signed:
 
4/29/14
Company:
 
Signature:
 
Printed Name:
 
/s/ Stacey L. Neu
Stacey L. Neu
 
Date Signed:
 
4/29/14



Return Signed Agreement to:


Stacey L. Neu
Spectrum Brands, Inc.
Human Resources Department
601 Rayovac Drive
Madison, WI   53711




 


 
10

--------------------------------------------------------------------------------

 


EXHIBIT A
 
RELEASE OF CLAIMS (“Release”)
 
1.           Release of Claims


In partial consideration of the payments and benefits described in Section 3 of
the Retention Agreement (the “Retention Agreement”) dated April 29, 2014,
between Spectrum Brands, Inc., a Delaware corporation, (the “Company”) and
Anthony L. Genito (“Executive”), to which Executive agrees that Executive is not
entitled until and unless Executive executes this Release and it becomes
effective in accordance with the terms hereof, Executive, for and on behalf of
himself and his heirs, successors and assigns, subject to the last sentence of
this Section 1, hereby waives and releases any common law, statutory or other
complaints, claims, charges or causes of action of any kind whatsoever, both
known and unknown, in law or in equity, which Executive ever had, now has or may
have against the Company and its shareholders, parents, subsidiaries,
affiliates, predecessors, successors, assigns, directors, officers, partners,
members, managers, employees, trustees (in their official and individual
capacities), employee benefit plans and their administrators and fiduciaries (in
their official and individual capacities), representatives or agents, and each
of their affiliates, successors and assigns (collectively, the “Releasees”), by
reason of facts or omissions which have occurred on or prior to the date that
Executive signs this Release, including, without limitation, any complaint,
charge or cause of action arising out of Executive’s employment or termination
of employment (whether under the Employment Agreement or otherwise, including
without limitation, any claims for severance or separation pay pursuant to the
Employment Agreement), or any term or condition of that employment, or arising
under federal, state, local or foreign laws pertaining to employment, including
the Age Discrimination in Employment Act of 1967 (“ADEA,” a law which prohibits
discrimination on the basis of age), the Older Workers Benefit Protection Act,
the National Labor Relations Act, the Civil Rights Act of 1991, the Americans
With Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act of 1974, the Family and Medical Leave
Act, the Sarbanes-Oxley Act of 2002, all as amended, and any other Federal,
state and local laws relating to discrimination on the basis of age, sex or
other protected class, all claims under federal, state or local laws for express
or implied breach of contract, wrongful discharge, defamation, intentional
infliction of emotional distress, and any related claims for attorneys’ fees and
costs.  Executive further agrees that this Release may be pleaded as a full
defense to any action, suit, arbitration or other proceeding covered by the
terms hereof which is or may be initiated, prosecuted or maintained by
Executive, Executive’s descendants, dependents, heirs, executors, administrators
or permitted assigns. By signing this Release, Executive acknowledges that
Executive intends to waive and release any rights known or unknown that
Executive may have against the Releasees under these and any other laws;
provided, that Executive does not waive or release claims with respect to (i)
any rights he may have to any severance payments or benefits under Section 3 of
the Retention Agreement and (ii) rights that cannot be released as a matter of
law (collectively, the “Unreleased Claims”).




 
11

--------------------------------------------------------------------------------

 
 
2.           Proceedings


Executive acknowledges that Executive has not filed any complaint, charge, claim
or proceeding against any of the Releasees before any local, state, federal or
foreign agency, court or other body (each individually a
“Proceeding”).  Executive represents that Executive is not aware of any basis on
which such a Proceeding could reasonably be instituted.  Executive (i)
acknowledges that Executive will not initiate or cause to be initiated on his
behalf any Proceeding (except with respect to an Unreleased Claim) and will not
participate in any Proceeding (except with respect to an Unreleased Claim), in
each case, except as required by law; and (ii) waives any right Executive may
have to benefit in any manner from any relief (whether monetary or otherwise)
arising out of any Proceeding, including any Proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”).  Further, Executive understands
that, by executing this Release, Executive will be limiting the availability of
certain remedies that Executive may have against the Company and limiting also
the ability of Executive to pursue certain claims against the
Releasees.  Notwithstanding the above, nothing in Section 1 of this Release
shall prevent Executive from (i) initiating or causing to be initiated on his
behalf any complaint, charge, claim or proceeding against the Company before any
local, state or federal agency, court or other body challenging the validity of
the waiver of his claims under the ADEA contained in Section 1 of this Release
(but no other portion of such waiver); or (ii) initiating or participating in an
investigation or proceeding conducted by the EEOC.
 
3.           Time to Consider


Executive acknowledges that Executive has been advised that he has twenty-one
(21) days from the date of receipt of this Release to consider all the
provisions of this Release and he does hereby knowingly and voluntarily waive
said given twenty-one (21) day period.  EXECUTIVE FURTHER ACKNOWLEDGES THAT
EXECUTIVE HAS READ THIS RELEASE CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO,
AND HAS IN FACT, CONSULTED AN ATTORNEY, AND FULLY UNDERSTANDS THAT BY SIGNING
BELOW EXECUTIVE IS GIVING UP CERTAIN RIGHTS WHICH HE MAY HAVE TO SUE OR ASSERT A
CLAIM AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN SECTION 1 OF THIS RELEASE
AND THE OTHER PROVISIONS HEREOF.  EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS NOT
BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS RELEASE, AND
EXECUTIVE AGREES TO ALL OF ITS TERMS VOLUNTARILY.
 
4.           Revocation


Executive hereby acknowledges and understands that Executive shall have seven
(7) days from the date of execution of this Release to revoke this Release
(including, without limitation, any and all claims arising under the ADEA) and
that neither the Company nor any other person is obligated to provide any
benefits to Executive pursuant to Sections 3a, 3b, 3c, 3d, 3e, , 3f, 3g and 3hof
the Retention Agreement until eight (8) days have passed since Executive’s
signing of this Release without Executive having
 


 
12

--------------------------------------------------------------------------------

 
 
revoked this Release, in which event the Company shall arrange and/or pay for
any such benefits otherwise attributable to said eight- (8) day period,
consistent with the terms of the Retention Agreement.  If Executive revokes this
Release, Executive will be deemed not to have accepted the terms of this
Release, and no action will be required of the Company under any section of this
Release.
 
5.           No Admission


This Release does not constitute an admission of liability or wrongdoing of any
kind by Executive or the Company.
 
6.           General Provisions
 
A failure of any of the Releasees to insist on strict compliance with any
provision of this Release shall not be deemed a waiver of such provision or any
other provision hereof.  If any provision of this Release is determined to be so
broad as to be unenforceable, such provision shall be interpreted to be only so
broad as is enforceable, and in the event that any provision is determined to be
entirely unenforceable, such provision shall be deemed severable, such that all
other provisions of this Release shall remain valid and binding upon Executive
and the Releasees.
 
7.           Governing Law


The validity, interpretations, construction and performance of this Release
shall be governed by the laws of the State of Delaware without giving effect to
conflict of laws principles.
 
IN WITNESS WHEREOF, Executive has executed and delivered this Release as of the
date written below.
 





     
DATE
 
Anthony L. Genito





 
13

--------------------------------------------------------------------------------

 


EXHIBIT B


EQUITY AWARD PROGRAMS




2013 Equity Incentive Plan (service award portion)
27,778 shares
2014 Equity Incentive Plan (at 100% of target)
35,421 shares
Spectrum 750 (value of equity award at 100% of target)*
$3,500,000





*Stock to be issued on date of grant equal to dollar value of award based on
actual performance achieved under Spectrum 750 Plan.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------